 385309 NLRB No. 52WILLIAMS SERVICES1302 NLRB 492.2Although the Respondent timely filed a letter with the Board onAugust 18, 1992, responding to the Notice to Show Cause, the Re-
spondent failed to attach an affidavit of service on the parties as re-
quired by the notice. In any event, the Respondent's letter does not
even attempt to answer the allegations in the compliance specifica-
tion. Rather, it alleges only that the Board's underlying decision was
unfair and unfounded, that the Respondent had intended to appeal
the Board's decision but was unable to do so, that the compliance
specification was not received until April 20, 1992, that the Re-
spondent misplaced the General Counsel's July 10, 1992 letter and
did not discover it until July 21, 1992, and that the Respondent filed
for bankruptcy on February 14, 1992. None of these allegations area basis for denying the General Counsel's motion for summary judg-ment. As indicated, the Board's underlying decision was enforced by
the court of appeals. Further, regardless of the exact date that the
Respondent received or discovered the March 31, 1992 compliance
specification and the General Counsel's July 10, 1992 letter, the Re-
spondent has since had more than sufficient time to answer the com-
pliance specification but has failed to do so. Finally, it is well estab-
lished that the institution of bankruptcy proceedings does not deprive
the Board of jurisdiction or authority to entertain and process an un-
fair labor practice case to its final disposition. Phoenix Co., 274NLRB 995 (1985). Board proceedings fall within the exception to
the automatic stay provisions for proceedings by a governmental unit
to enforce its police or regulatory powers. Id. and cases cited therein.Contrary to his colleagues, Member Devaney in the circumstancesof this case would accept the letter filed pro se by the Respondent's
vice president in response to the Notice to Show Cause, and would
deny the General Counsel's Motion for Summary Judgment.Williams Services, Inc. and International Associa-tion of Machinists and Aerospace Workers,
AFL±CIO. Cases 11±CA±13674±1 and 11±CA±13852October 30, 1992DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn April 11, 1991, the National Labor RelationsBoard issued a Decision and Order,1inter alia, order-ing Williams Services, Inc. to rescind the pay reduc-
tion announced and implemented on or about March
20, 1990; to make whole all employees affected by the
unilateral pay cut instituted on or about March 20,
1990; to offer its employee Kitty Cadorette immediate
and full reinstatement to her former job or, if that job
no longer exists, to a substantially equivalent position;
and to make her whole for any loss of earnings, plus
interest, resulting from the illegal actions against her.
On September 13, 1991, the United States Court of
Appeals for the Fourth Circuit entered an order enforc-
ing the Board's Order.A controversy having arisen over the amount ofbackpay due discriminatees, on March 31, 1992, the
Regional Director for Region 11 issued a compliance
specification and notice of hearing alleging the amount
due under the Board's Order, and notifying the Re-
spondent that it should file a timely answer complying
with the Board's Rules and Regulations. Although
properly served with a copy of the compliance speci-
fication, the Respondent failed to file an answer.By letter dated July 10, 1992, the General Counseladvised the Respondent that no answer to the compli-
ance specification had been received and that unless an
appropriate answer was filed by the close of business
on July 17, 1992, summary judgment would be sought.
The Respondent filed no answer.On August 3, 1992, the General Counsel filed withthe Board a Motion for Summary Judgment, with ap-
pendices attached. On August 4, 1992, the Board
issued an order transferring the proceeding to the
Board and a Notice to Show Cause why the motion
should not be granted. The Respondent failed to prop-
erly file a response.2The allegations in the motion andin the compliance specification are therefore undis-puted.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on the Motion for Summary JudgmentSection 102.56(a) of the Board's Rules and Regula-tions provides that the Respondent shall file an answer
within 21 days from service of a compliance specifica-
tion. Section 102.56(c) of the Board's Rules and Regu-
lations states:If the respondent fails to file any answer to thespecification within the time prescribed by this
section, the Board may, either with or without
taking evidence in support of the allegations of
the specification and without further notice to the
respondent, find the specification to be true and
enter such order as may be appropriate.According to the uncontroverted allegations of theMotion for Summary Judgment, the Respondent, de-
spite having been advised of the filing requirements,
has failed to file an answer to the compliance speci-
fication. In the absence of good cause for the Respond-
ent's failure to file an answer, we deem the allegations
in the compliance specification to be admitted as true,
and grant the General Counsel's Motion for Summary
Judgment. Accordingly, we conclude that the net back-
pay due the discriminatees is as stated in the compli-
ance specification and we will order payment by the
Respondent to the discriminatees.ORDERThe National Labor Relations Board orders that theRespondent, Williams Services, Inc., Columbia, South
Carolina, its officers, agents, successors, and assigns,
shall make whole the individuals named below, by
paying them the amounts following their names, with
interest to be computed in the manner prescribed in
New Horizons for the Retarded, 283 NLRB 1173 386DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
(1987), minus tax withholdings required by Federaland state laws:Allen, Regina A.$445.62
Anderson, Normita A.487.43

Anfield, Jane M.197.39

Aubain, Louise A.5.74

Barker, Eddie22.05

Berry, Sylvia G.445.62

Bishop, Marilyn D.505.81

Boyd, Mary S. Simmons287.68

Brown, Gregory E.404.71

Brown, Herbert Lee56.25

Brown, Jacqueline R.18.79

Bruce, Debra A.442.20

Carrasquillo, Jesus147.12

Chaplin, Ricky C.463.53

Chisolm, Isaac Jr.466.64

Cleveland, Karen316.96

Delaney, Evelena163.34

Doe, Kenneth R.460.43

Doe, Laverne483.28

Ecook, Anne53.21

Evans, Vernon120.67

Ford, Cynthia C.524.87

Fowlkes, Rutera260.95

Fox, Larry Antonie4.50

Fripp, Shelia179.65

Gates, Zunkee69.53

Harvin, Rhonda114.62

Jenkins, Cordelia C.492.72

Johnson, James D.76.00
Johnson, Leatha J.133.82

Jones, Charlene L.212.51
Jones, Jamal Q.96.03
Kock, Lillian T.97.99

Lesu, Ivy254.01

Lynard, Deborah P.75.49

Mann, Shirley A.137.75

Metz, Pun518.09

Millidge, Patricia A.506.87

Mitchell, Henrietta39.71

Mitchell, Oscar18.56

Montgomery, Sussie P.300.16

Moore, Lisa Y. Lake200.53

Mausau, Tasi J.363.81

Owens, Edith386.99

Page, Shawn Tyrone28.80

Perry, Shirley66.45

Petersen, Rosalina A.376.86

Prioleau, Janet39.15

Rios, Eileen M.163.19

Searles, Michael166.32
Simmons, Sharon D.424.32

Singleton, Cindereth3.94

Singleton, Nelson209.15

Smalls, Cynthia E.468.59

Sorrill, Richard L.146.25

Spencer, Kenneth480.23

Valentine, Sarah191.27

Washington, Harold298.47

White, Jessie M. Gib421.15

White, Lorraine Y.387.32

Williams, Mary L.54.68

Zadlo, Jessamina S.176.09
Cadorette, Kitty$18,924.00
